Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 09 April 2021.
Claims 1-7, 21, 22 and 33-43 are pending. Claims 8-20 and 23-32 have been canceled. Claims 33-43 are new. Claims 1-3, 6 and 21 have been amended.

Election/Restrictions
Claims 38-43 reciting “a first heater, … a first phase change material layer “in the through hole” (claim 37), “a second selector layer disposed over the metal layer” and “a second heater and a second phase change material layer disposed over the second selector layer” are directed to non-elected species V-IX (FIGs. 5a-6c). Therefore, claims 38-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 December 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-7, 21, 22 and 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 21 and 37 each reciting “an insulating layer” or “a first insulating layer” “disposed over a top surface of the bottom electrode and limited to the top surface of the bottom electrode” lacks adequate support in the original disclosure. Applicant refers to ¶ 27, 31, 42, 54, 64 and Figs. 7(c) and 7(d) for support. However, upon examining of the cited paragraphs and figures, the amendments to claims 1, 21 and 37 are not clearly supported. More specifically, Applicant discloses, referring to FIG. 7(a), the bottom electrode 120 is “formed by patterning the formed layer” (¶ 52); see annotated FIG. 3(a) below showing the patterned electrodes 120 with layer 110 removed for clarity. More specifically, FIG. 3(a) shows the memory device comprises a plurality of bottom electrode patterns 120 laid out as strips of conductive patterns. Applicant describes, referring to FIG. 7(b), the insulating layer 150 is subsequently deposited over the bottom electrode 120 (¶ 53). As such, one having ordinary skill in the art understands the deposited insulating layer would necessarily be deposited over the top surface of the bottom electrodes 120 as well as any space region between or adjacent to the electrode patterns 120 where the electrodes 120 are not present; i.e. highlighted regions in annotated FIG. 3(a) below where the electrode patterns 120 are absent would be covered by the insulating layer 150. Therefore, in at least these regions above the substrate where the electrode patterns 120 are not formed, the insulating layer 150 is deposited to have bottom surface below the top surface of the bottom electrode 120. As such, claims 1, 21 and 37 amended to recite the insulating layer limited to the top surface of the bottom electrode” is inconsistent with Applicant’s original disclosure and lacks clear support.

    PNG
    media_image1.png
    537
    701
    media_image1.png
    Greyscale

Claim 6 reciting “the insulating layer is not in contact with the substrate” raise new matter issues for similar reasons as described above. Applicant’s disclosure does not provide support for an insulating layer that is entirely above the bottom substrate and is not in contact with the substrate. The insulating layer in at least regions surrounding the bottom electrode 120, as highlighted in FIG. 3(a) above, would be formed to contact the substrate 100.
Other claims are rejected for depending on a rejected claim.
Applicant may overcome the 112(a) rejections by deleting the limitations containing new matter.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 21, 22 and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claims 1, 21 and 37 each reciting “an insulating layer” or “a first insulating layer” “disposed over a top surface of the bottom electrode and limited to the top surface of the bottom electrode” renders the claim indefinite because it is unclear what “limited to the top surface of the bottom electrode” means. As explained above, Applicant’s disclosure describe the insulating layer is formed to be below the top surface of the bottom electrode in regions surrounding the bottom electrode. As such, it is unclear what constitutes “limited to the top surface” as recited in the claims. 
For examination purposes, the claim limitations are understood to mean that, locally, in a region above the top surface of the bottom electrode, the insulating layer has a portion that is formed to be “limited” above the top surface of the bottom electrode. 
Claim 6 reciting “the insulating layer is not in contact with the substrate” renders the claim indefinite because it is unclear what is meant by “not in contact” in light of applicant’s disclosure describe an insulating layer that contacts the substrate in some regions. For examination purposes, the limitation is understood to mean that the insulating layer “includes a portion” that is not in contact with the substrate. 
Other claims are rejected for depending on a rejected claim.
Applicant may overcome the 112(b) rejections by deleting the limitations or amending the claims in a manner to remedy the indefiniteness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 21, 22 and 33-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terai US 2017/0117328 A1 (Terai’328).

    PNG
    media_image2.png
    341
    475
    media_image2.png
    Greyscale

In re claim 1, Terai’328 discloses (e.g. FIGs. 2-4) a memory device comprising: 
a substrate 102; 
a bottom electrode 110 disposed over the substrate 102; 
an insulating layer 160,165,170 disposed over a top surface of the bottom electrode 110 (FIG. 2) and “limited to the top surface” of the bottom electrode 110 (FIG. 16I shows the insulating layer 165P being deposited over the patterned electrodes 110, thereby teaches a portion 165 of the insulating layer being “limited” to the top surface of the bottom electrode 110, as best understood), the insulating layer 160,165,170 having a through hole formed in the insulating layer 160,165,170 (space where pillar 140 is located teaches the filled “through hole”), 
a heater HE1 (¶ 88) disposed in the through hole; 
a phase change material layer 142 (¶ 86) disposed over the heater HE1; 
a selector layer SW1 (¶ 89) disposed over the phase change material layer 142; 
an intermediate layer (barrier layer of 120, not shown, ¶ 82,175) disposed over the selector layer SW1 and over the through hole (space where pillar 140 is located); and 
a metal layer (metal layer of 120, ¶ 82,175) disposed over the selector layer SW1.
The product by process limitations pertaining to forming the through hole in the insulating layer and disposing the device layers in the through hole, do not render the final device structurally distinguishable over the prior art because the through hole occupied by device layers results in a structure that is structurally indistinguishable from Terai’328’s pillar structure 140 surrounded by insulating layer 160,165,170.
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not, is not patentable. Note that Applicant has the burden of proof in such cases, as the above case law makes clear. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

In re claim 2, Terai’328 discloses (e.g. FIGs. 2 & 3) the intermediate layer (barrier layer of 120, ¶ 82,175) extends wider than a diameter of the through hole (barrier layer of conductive line 120 extending in the y-direction is wider than the pillar 140 in the y-direction).

In re claim 3, Terai’328 discloses (e.g. FIGs. 2 & 3) the metal layer (metal layer of 120, ¶ 85,175) extends wider than the phase change material layer 142 (metal layer of conductive line 120 extending in the y-direction is wider than the phase change material layer 142 in the y-direction).

In re claim 4, Terai’328 discloses (e.g. FIGs. 2-4) the phase change material layer 142 is disposed in the through hole (space in which pillar 140 is located). Differences in processing step does not render the device claimed structurally distinguishable over the prior art. 



In re claim 6, Terai’328 discloses (e.g. FIGs. 2-4) the intermediate layer (barrier layer of 120, ¶ 82,175) contacting the metal layer (metal layer of 120, ¶ 82,175), and wherein the insulating layer 160,165,170 (as best understood, has a portion 165 above the bottom electrode 110) that is not in contact with the substrate 102.

In re claim 21, Terai’328 discloses (e.g. FIGs. 2-4) a memory device comprising: 
a bottom electrode 110; 
an insulating layer 160,165,170 disposed over a top surface of the bottom electrode 110 (FIG. 2) and “limited to the top surface” of the bottom electrode 110 (FIG. 16I shows the insulating layer 165P being deposited over the patterned electrodes 110, thereby teaches a portion 165 of the insulating layer being “limited” to the top surface of the bottom electrode 110, as best understood), the insulating layer 160,165,170 having a through hole (h) formed in the insulating layer 160,165,170 (space where pillar 140 is located teaches the filled “through hole”), wherein the insulating layer 160,165,170 surrounds a sidewall of the through holes (insulating regions 160,165,170 surrounds sidewall of the space occupied by the pillar 140); 
a heater HE1 (¶ 88) disposed in the through hole; 
a phase change material layer 142 (¶ 86) disposed over the heater HE1; 
a selector layer SW1 (¶ 89) disposed over the phase change material layer 142 in the through hole (space where pillar 140 is); 
an intermediate layer (barrier layer of 120, not shown, ¶ 82,175) disposed over the selector layer SW1 and over the through hole (space where pillar 140 is located), wherein the 
a metal layer (metal layer of 120, ¶ 82,175) disposed over the selector layer SW1.
The product by process limitations pertaining to forming the through hole in the insulating layer and disposing the device layers in the through hole, do not render the final device structurally distinguishable over the prior art because the through hole occupied by device layers results in a structure that is structurally indistinguishable from Terai’328’s pillar structure 140 surrounded by insulating layer 160,165,170.
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not, is not patentable. Note that Applicant has the burden of proof in such cases, as the above case law makes clear. Even though product-by-process claims are limited In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

In re claim 22, Terai’328 discloses (e.g. FIGs. 2-4) the intermediate layer (barrier layer of conductive line 120) is in physical contact with the selector layer SW1.

In re claim 33, Terai’328 discloses (e.g. FIGs. 2-4) the insulating layer 160,165,170 is an electrical insulator and a thermal insulator (silicon oxide; ¶ 169), and wherein the selector layer SW1 is a diode (¶ 89). No particular electrical or thermal insulator has been claimed that would distinguish over prior art teaching insulating material, e.g. silicon oxide. Furthermore, Applicant’s own disclosure describes silicon oxide as an adequate material as electrical and thermal insulator (see Applicant’s specification, ¶ 25). No particular diode has been claimed that would distinguish over Terai’328 teaching an ovonic threshold switch which is considered a diode type device according Applicant’s own disclosure (see Applicant’s specification, ¶ 27).

In re claim 34, Terai’328 discloses (e.g. FIGs. 2-4) the heater HE1 is configured to function as a heater and a heat sink (¶ 88). The intended use of the heater as heat sink does not distinguish over Terai’328’s heater HE1 formed of material (e.g. TiN, TaN, or TiAlN) that can also function as heat sink according to Applicant’s own disclosure (see Applicant’s specification, ¶ 24). 

In re claim 35, Terai’328 discloses (e.g. FIGs. 2-4) the selector layer SW1 is a diode (¶ 89). No particular diode has been claimed that would distinguish over Terai’328 teaching an 

In re claim 36, Terai’328 discloses (e.g. FIGs. 2-4) the selector SW1 has a non-linear current-voltage characteristic (see FIG. 6, ¶ 90,124).

In re claim 37, Terai’328 discloses (e.g. FIGs. 2-4) a memory device comprising: 
a substrate 102; 
a bottom electrode 110 disposed over the substrate 102; 
a first insulating layer 160,165,170 disposed over a top surface of the bottom electrode 110 (FIG. 2) and “limited to the top surface” of the bottom electrode 110 (FIG. 16I shows the insulating layer 165P being deposited over the patterned electrodes 110, thereby teaches a portion 165 of the insulating layer being “limited” to the top surface of the bottom electrode 110, as best understood), the first insulating layer 160,165,170 having a through hole formed in the insulating layer 160,165,170 (space where pillar 140 is located teaches the filled “through hole”), wherein the first insulating layer 160,165,170 surrounds a sidewall of the through holes (insulating regions 160,165,170 surrounds sidewall of the space occupied by the pillar 140); 
a first heater HE1 (¶ 88) disposed in the through hole over the bottom electrode 110; 
a first phase change material layer 142 (¶ 86) disposed in the through hole over the first heater HE1; 
a first selector layer SW1 (¶ 89) disposed over the first phase change material layer 142; 
an intermediate layer (barrier layer of 120, not shown, ¶ 82,175) disposed over the first selector layer SW1 and over the through hole (space where pillar 140 is located), wherein the intermediate layer extends beyond the through hole (barrier layer of conductive line 120 extending in the y-direction beyond the pillar 140); and 

The product by process limitations pertaining to forming the through hole in the insulating layer and disposing the device layers in the through hole, do not render the final device structurally distinguishable over the prior art because the through hole occupied by device layers results in a structure that is structurally indistinguishable from Terai’328’s pillar structure 140 surrounded by insulating layer 160,165,170.
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not, is not patentable. Note that Applicant has the burden of proof in such cases, as the above case law makes clear. Even though product-by-process claims are limited In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Terai’328 as applied to claim 1 above, and further in view of Terai et al. US 2017/0237000 A1 (Terai’000).
In re claim 7, Terai’328 discloses the claimed invention including an intermediate layer (barrier layer of bit line 120) disposed between the selector SW1 and a metal layer (metal layer of bit line 120). Terai’328 discloses the barrier layer may include Ti, TiN, Ta, TaN (¶ 82, 175). Terai’328 does not explicitly disclose the barrier (intermediate) layer comprises carbon or tungsten. However, Terai’000 teaches (e.g. FIG. 2) a phase change memory comprising a conductive bit line 310 (¶ 132), wherein the conductive line 310 comprises a barrier layer 290 and a metal layer 300, wherein the barrier layer include a TiN, TaN or WN (¶ 33). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Terai’328’s barrier layer covering the metal layer of a bit line to include tungsten (e.g. WN) as taught by Terai’000 to form a barrier layer to block diffusion of metal ions. The selection of a known material based on its suitability for its  

Response to Arguments
Applicant's arguments filed 9 April 2021 have been fully considered but they are not persuasive. 
Regarding claim 1 rejected over Terai’328, Applicant argues Terai’328 fails to teach “a hole that is formed in the insulating layer and the plurality of insulating patterns 160 or the plurality of insulating lines 165,170 of Terai’328 do not surround the sidewall of the hole” (Remark, pages 9-11).
This is not persuasive because the features Applicant argued pertains to product by process limitations. More specifically, the claimed hole is ultimately filled by device layers. As such, the final device structure formed by layering device layers in a hole results in a stack of device layers in the form of a pillar that is surrounded the insulating layer. Terai’328 teaches a device structure including a stack of device layers forming a pillar 140 that is surrounded by insulating layer 160,165,170. The difference in the processing step does not render the final device structurally distinguishable over the prior art. Since the pending claims are directed to the device, not the process in which the device is made, the claimed invention is taught by Terai’328 disclosing a device structure that anticipates the final device structure as claimed. 
 In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not, is not patentable. Note that Applicant has the burden of proof in such cases, as the above case law makes clear. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Applicant’s argument pertaining to claims 21 and 37 are similar to claim 1 and are thus not persuasive for same reasons detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/YU CHEN/Primary Examiner, Art Unit 2815